Title: To James Madison from George Nicholas, 22 April 1785
From: Nicholas, George
To: Madison, James


Dear Sir,
Charlottesville April 22d. 1785.
My brother informs me that he conversed with you on the propriety of remonstrating against certain measures of the last session of Assembly and that you seemed to think it would be best that the counties opposed to the measures should be silent. I fear this would be construed into an assent especially to the law for establishing a certain provision for the clergy: for as the Assembly only postponed the passing of it that they might know whether it was disagreeable to the people, I think they may justly conclude that all are for it who do not say to the contrary. A majority of the counties are in favor of the measure but I believe a great majority of the people against it; but if this majority should not appear by petition the fact will be denied. Another reason why all should petition is that some will certainly do it and those who support the bills will insist that those who petition are all the opposition. Would it not add greatly to the weight of the petitions if they all hold the same language? by discovering an exact uniformity of sentiment in a majority of the country it would certainly deter the majority of the Assembly from proceeding. All my expectations are from their fears and not their justice. I have been through a considerable part of the country and am well assured that it would be impossible to carry such laws into execution and that the attempt would bring about a revolution. If you think with me that it will be proper to say something to the Assembly will you commit it to paper. I wish this because, I know you are most capable of doing it properly and because it will be most likely to be generally adopted. I can get it sent to Amherst Buckingham, Albemarle, Fluvanna, Augusta, Botetourt, Rock Bridge and Rockingham and I have no doubt that Bedford and the counties southward of it will readily join in the measure. I will also send it [to] Frederick and Berkeley and if it goes from your county to Fauquier, Culpeper and Loudoun it will be adopted by the most populous part of the country. I shall be glad to hear from you on this subject and am With esteem and respect Dr: Sir, Yr. obdt. servt.
G: Nicholas
The bill for supporting the clergy, the act for incorporating the Episcopal church and the faithful adherency to the treaty are the subjects on which the people have wish to demonstrate. It being supposed that Mr. Carter was against the latter lost him his election in this county.
